The plaintiff brought suit to recover damages for personal injury alleged to have been caused by the negligence of the defendants. There was evidence tending to show that on 30 June, 1928, the plaintiff, a girl 13 years of age, was returning to her home on highway No. 10, and that she was struck by a truck belonging to the defendants and operated by one of their employees. The defense was that the plaintiff's injury was caused solely by the negligence of a man named Morgan who was driving his automobile on the highway. The controversy was reduced practically to issues of fact, which were submitted to the jury and answered in favor of the plaintiff. We have examined the exceptions of the appellants and have been unable to find any substantial ground for a new trial.
No error.